24 A.D.2d 636 (1965)
Old Westbury Golf and Country Club, Inc., Plaintiff,
v.
William F. Mitchell, Defendant, and Travelers Indemnity Company, Defendant and Third-Party Plaintiff-Appellant. Evans Pipe Company, Third-Party Defendant-Respondent
Appellate Division of the Supreme Court of the State of New York, Second Department.
July 19, 1965
Ughetta, Acting P. J., Brennan, Hill and Benjamin, JJ., concur.
Order affirmed, with $10 costs and disbursements.
No opinion.
Hopkins, J., dissents and votes to reverse the order and to deny the third-party defendant's motion, with the following memorandum:
In my opinion, questions of fact which cannot be determined on the affidavits are presented for trial. Those questions relate to the issue whether the third-party defendant was doing business in this State within the intent and scope of the statute (CPLR 302, subd. [a], par. 1). Among others, the questions of fact are: (1) whether the third-party defendant had had dealings with the defendant Mitchell in New York before the transaction in suit; (2) what dealings the third-party defendant had had in New York with the defendant Mitchell concerning the transaction in suit; and (3) what dealings the third-party defendant had had in New York with the defendant Mitchell to obtain payment under the contract arising from the transaction in suit (cf. Singer v. Walker, 21 A D 2d 285).